DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
1.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “external control chip” (claim 15) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification

	Appropriate correction is required. 
Claim Objections
3.	The claims are objected because of the following reasons: 
	Re claim 12, line 2: delete “a conductive pad” and insert --conductive pads-- which are disposed on both sides of bending pathway. Applicant is suggested to consider using plural conductive pads in claims 13-14. 
	Appropriate correction is required. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claim(s) 1 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jin et al. (US 2016/0370827) .
	Re claims 1 & 17, Jin teaches, Figs. 1, 6 & 17-19, abstract, [0076 & 0117-0121], a display panel and an array substrate, comprising: 

-a peripheral trace (wirings) disposed on a trace segment (W1-W4) of the non-display zone (N1-4); 
-a bending pathway (dot line or at N1 & N3) disposed between the trace segment and the display zone; 
wherein the array substrate (111) is folded along the bending pathway and the peripheral trace (wirings) is located at a side of the second surface of the flexible substrate (111).

    PNG
    media_image1.png
    585
    500
    media_image1.png
    Greyscale

Claim(s) 1 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (US 2014/0132553). 
	Re claims 1 & 17, Park teaches, Figs. 1-3B, abstract, [0037-0038], a display panel and an array substrate, comprising: 
-a flexible substrate (10) comprising a first surface and a second surface opposite to the first surface, wherein the first surface of the flexible substrate (10) comprises a display zone (active area) and a non-display zone (non-active area) , and the non-display zone (N1-4) is located at a periphery of the display zone; 
-a peripheral trace (sensing lines 230) disposed on a trace segment of the non-display zone (non-active area); 
-a bending pathway (first region) disposed between the trace segment (at portion of 230) and the display zone (active area) (in vertical direction); 
wherein the array substrate (10) is folded along the bending pathway (first region) and the peripheral trace (230) is located at a side of the second surface of the flexible substrate (10).

    PNG
    media_image2.png
    558
    437
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


5.	Claims 2-4, 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin in view of Kwon et al. (US 2016/0035812).  
	The teachings of Jin have been discussed above. 
	Re claim 2, Jin does not teach a transition trace disposed on a line transition segment, and the line transition segment is located between the bending pathway and the display zone. 
	Kwon teaches, Fig. 2B, a transition trace (120) disposed on a line transition segment (defined by lines 120), and the line transition segment is located between the bending pathway (bend portion) and the display zone (active area). 
	As taught by Kwon, one of ordinary skill in the art would utilize and modify the above teaching to obtain transition trace and line transition segment as claimed, because it aids in facilitating electrically connection. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Kwon in combination Jin due to above reason. 
Re claim 3, Jin/Kwon does not explicit teach the transition trace comprises a first conductive layer, a first insulating layer, and a second conductive layer which are sequentially disposed on the first surface of the flexible substrate. 
Kwon does teach a second conductive layer 124, a primary conductive layer 202, and second conductive layer 124 over a base 106 (Fig. 4A) & primary conductive layer includes transparent conductive oxide [0078]. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ and modify the teaching as taught by Kwon to obtain a first conductive layer, a first insulation layer, and a second conductive layer as claimed, because it aids in achieving desired and improved stack of transition trace. 
Re claim 4, Jin does not explicitly teach a gate driving circuit disposed on the trace segment, and the array substrate is folded along the bending pathway to have the gate driving circuitry located at the side of the second surface of the flexible substrate. 
	Jin does teach an external driver maybe installed on the pad unit P, and display region D2 is on one side of display region D1 (Figs. 12-13, [0111-0112]). 
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Jin to obtain a gate driving circuitry as claimed, because it recognized as an essential element that facilitates in controlling performance of a display device. 
Re claims 7 & 8, Jin/Kwon does not explicitly teach a width of the line transition segment is in a range of 0.08 mm to 0.12 mm & the width of the line transition segment is 0.1 mm. 
Kwon does teach “Each of the conductive lines 1 through 4 had different width a width of 8.5 um, 2.5 um, 3.5 um and 4.5 um, respectively, at the stress points A.” [0116]
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ and modify the teaching as taught by Kwon to obtain a width of the line transition segment as claimed, because a width of segment is known to affect device properties and would depend on the desired device density and the .
6.	Claims 9, 12, 14-16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin. 
	The teachings of Jin have been discussed above. 
	Re claims 9 & 20, Jin does not explicitly teach an organic insulating elastic layer disposed on the bending pathway. 
	Jin does teach “barrier layer 112 may be formed of at least one of an inorganic layer and an organic layer” [0078] & “The encapsulation thin layer may have a structure including a plurality of inorganic layers or a structure in which an inorganic layer and an organic layer are alternately stacked.” [0093]. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Jin to obtain an organic insulating elastic layer as claimed, because it is known material in flexible organic display and aids in saving cost. 
Re claim 12, Jin does not explicitly teach a conductive pad disposed on peripheral trace on both sides of the bending pathway. 
Jin does teach terminal portions (in pad unit P) disposed on peripheral trace (wiring) (Fig. 8)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ and modify the teaching as taught by Jin to obtain conductive pad on both sides of the bending pathway, because it has been held that that rearranging part of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Re claim 14, Jin teaches a width of the conductive pad (134) along a direction perpendicular to the longitudinal axis of the peripheral trace (wiring) is 2-10 times of a width of the peripheral trace (Fig. 8).
	Re claims 15, 18 & 19, Jin does not explicitly teach an external control chip bonded to a bonding area of the trace segment or a gate driving circuit disposed on the trace segment, and the array substrate is folded along the bending pathway to have the external control chip/the gate driving circuitry located at the side of the second surface of the flexible substrate. 
	Jin does teach an external driver maybe installed on the pad unit P, and display region D2 is on one side of display region D1 (Figs. 12-13, [0111-0112]). 
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Jin to obtain an external control chip/gate driving circuitry as claimed, because they recognized as an essential elements that facilitate in controlling performance of a display device. 
 	Re claim 16, Jin does not explicitly teach the bending pathway is arranged in a shape of a meshed grid. 
	Jin does teach the bending pathway (at D2, N1, N3) is arranged in a shape (Figs. 1-2). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Jin to obtain a shape of a meshed grid, because a change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 
7.	Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin in view of Achmann et al. (US 2015/0099954). 
	The teachings of Jin have been discussed above. 
Re claim 13, Jin does not teach the conductive pad is an organic conductive pad. 
	Achmann teaches organic conductive pad [0066]. 
	As taught by Achmann, one of ordinary skill in the art would utilize organic conductive pad as the conductive pad as claimed, because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended used a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Achmann in combination Jin due to above reason. 
Allowable Subject Matter
8.	Claims 5, 6, 10 & 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY T.V. NGUYEN whose telephone number is (571)270-7431. The examiner can normally be reached Monday-Friday, 6AM-4PM, alternative Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIMBERLY RIZKALLAH can be reached on (571) 272-2402. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUY T NGUYEN/Primary Examiner, Art Unit 2894                                                                                                                                                                                                        1/4/22